DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 3-5 in the reply filed on April 2, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a third predetermined interval of time".  There is insufficient antecedent basis for this limitation in the claim as a first and second intervals of time have not be defined.  
Claims 4-11 are indefinite by virtue of their respective dependency on claim 3.

Allowable Subject Matter
Claims 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to explicitly disclose or suggest anti-theft arrangement for a vehicle, comprising: a vehicle transmitting device configured to emit a vehicle signal to a mobile identification transmitter; a vehicle receiving device configured to receive an identification transmitter signal; a vehicle capture 
Prior art Link, II et al. U.S. Patent Application Publication No. 2019/0047511 discloses a vehicle control device comprising: a vehicle transmitting device configured to emit a vehicle signal to a mobile identification transmitter; a vehicle receiving device configured to receive an identification transmitter signal; a vehicle capture device configured to capture a user signal as a trigger signal configured to trigger an emission of the vehicle signal by the vehicle transmitting device; a vehicle control device which is configured to control a security device based on a reception of at least one identification transmitter signal (Figure 5 and disclosure thereof), but fails to explicitly disclose or suggest wherein the vehicle control device is also configured to deactivate at least one of the vehicle transmitting device and the vehicle capture device if the vehicle control device detected a capture of a user signal by the vehicle capture device and the reception of at least one identification transmitter signal by the vehicle receiving device within a first predetermined interval of time; wherein the vehicle control device deactivates the vehicle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueda et al. U.S. Patent Application Publication No. 2004/0130462
Kim U.S. Patent Application Publication No. 2016/0121849
Nishiyama et al. U.S. Patent No. 9,836,892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        June 1, 2021